Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In regards to claim 1, the closets prior art reference is Itaya et al. (USPAT 7,709,999 B2, Reference of Record) as discussed in the office action mailed on 12/11/2020. However, Itaya et al. does not teach in regards to amended claim 1, wherein the portion of the passivation layer disposed in the active region constitutes an entirety of the passivation layer disposed in the action region. Thus the applicant claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 2-17 have also been determined to be novel and non-obvious.

Claim 27 is allowable over the prior art since claim 27 incorporates the indicated allowable subject matter of claim 4 (i.e. wherein the non-trimming-processed portion is disposed between a metal pad and the active region).

Claims 19-22 are allowable over the prior art for the reasons stated in the office action mailed on 12/11/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JORGE L SALAZAR JR/Examiner, Art Unit 2843    

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843